     Case 4:18-cv-05171-RMP         ECF No. 145    filed 06/01/20   PageID.2715 Page 1 of 3




1

2

3
                                                                                   FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON
4
                                                                          Jun 01, 2020
5                           UNITED STATES DISTRICT COURT                      SEAN F. MCAVOY, CLERK




6                         EASTERN DISTRICT OF WASHINGTON

7    MEGAN C.1,                                         No. 2:19-CV-00321-MKD

8                           Plaintiff,                  ORDER GRANTING
                                                        STIPULATED MOTION FOR
9    vs.                                                REMAND PURSUANT TO
                                                        SENTENCE FOUR OF 42 U.S.C. §
10   ANDREW M. SAUL,                                    405(g)
     COMMISSIONER OF SOCIAL
11   SECURITY,                                          ECF Nos. 13, 14, 18, 20

12                          Defendant.

13            Before the Court is the parties’ Stipulated Motion for Remand, ECF No. 20,

14   requesting remand of the above-captioned matter to the Commissioner for

15   additional administrative proceeding pursuant to sentence four of 42 U.S.C. §

16   405(g). Attorney Dana C. Madsen represents Plaintiff. Attorney Ryan Lu

17
     1
         To protect the privacy of plaintiffs in social security cases, the undersigned
18
     identifies them by only their first names and the initial of their last names. See
19
     LCivR 5.2(c).
20



     ORDER - 1
     Case 4:18-cv-05171-RMP     ECF No. 145     filed 06/01/20   PageID.2716 Page 2 of 3




1    represents Defendant. The parties have consented to proceed before a magistrate

2    judge. ECF No. 4.

3          After consideration, IT IS HEREBY ORDERED that:

4          1. The parties’ Stipulated Motion for Remand, ECF No. 20, is GRANTED.

5          2. The above-captioned case be REVERSED and REMANDED to the

6    Commissioner of Social Security for further administrative proceeding pursuant to

7    sentence four of 42 U.S.C. § 405(g).

8          On remand, the parties stipulate that the ALJ will:

9          (1) Evaluate the persuasiveness of the medical opinions under the new
               regulatory factors set out in 20 C.F.R. § 404.1520c, and articulate the
10             consistency and supportability of each opinion;
           (2) Reevaluate Plaintiff’s subjective complaints;
11         (3) Continue the sequential evaluation process;
           (4) Further develop the record;
12         (5) Offer Plaintiff the opportunity for a new hearing; and
           (6) Issue a new decision.
13
     ECF No. 20 at 2.
14
           3. Judgment shall be entered for PLAINTIFF.
15
           4. Plaintiff’s Motion for Summary Judgment, ECF No. 13, Defendant’s
16
     Motion for Summary Judgment, ECF No. 14, and Plaintiff’s Supplemental Motion
17
     for Summary Judgment, ECF No. 18, are STRICKEN AS MOOT.
18
     //
19
     //
20



     ORDER - 2
     Case 4:18-cv-05171-RMP     ECF No. 145    filed 06/01/20   PageID.2717 Page 3 of 3




1          5. Upon proper presentation, this Court consider Plaintiff’s application for

2    fees and expenses under the Equal Access to Justice Act, 28 U.S.C. § 2412(d).

3          The District Court Executive is directed to enter this Order, enter

4    Judgment, forward copies to counsel, and CLOSE THE FILE.

5          DATED June 1, 2020.
                                 s/Mary K. Dimke
6                                MARY K. DIMKE
                        UNITED STATES MAGISTRATE JUDGE
7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER - 3
